15-214-cv
    Wenegieme v. Wells Fargo Home Mortgage

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of March, two thousand sixteen.

    PRESENT:
                ROSEMARY S. POOLER,
                RICHARD C. WESLEY,
                      Circuit Judges,
                JANET C. HALL,
                      Chief Judge.
    _____________________________________

    Celestine Wenegieme,

                             Plaintiff-Appellant,

                     v.                                                           15-214-cv

    Wells Fargo Home Mortgage, et al.,

                             Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF -APPELLANT:                         Celestine Wenegieme, pro se, Bronx, New York.

    FOR DEFENDANTS -APPELLEES:                        Jason M. Myers, Wilson, Elser, Moskowitz,
                                                      Edelman & Dicker, LLP, New York, New York,
                                                      for defendants-appellees Alba Law Group,
                                                      Thomas P. Dore, and Mark Devan.


     Judge Janet C. Hall, of the United States District Court for the District of Connecticut, sitting by
    designation.
                                                  Christian Fletcher (Lisa J. Fried, Michael T.
                                                  Snyder on the brief), Hogan Lovells US LLP,
                                                  New York, New York, for defendant-appellee
                                                  Wells Fargo Home Mortgage.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (McMahon, J.).
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Celestine Wenegieme, proceeding pro se, appeals the district court’s judgment
dismissing his complaint for lack of jurisdiction pursuant to the Rooker-Feldman doctrine.
Wenegieme sued Wells Fargo Home Mortgage and attorneys involved in the foreclosure sale of
property that he and his sister owned in Maryland. He alleged that the sale was unlawful because
his sister had filed for bankruptcy and the sale violated the automatic stay. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        We review de novo a dismissal pursuant to the Rooker-Feldman doctrine. Hoblock v.
Albany Cty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005). Under this doctrine, lower federal
courts lack subject-matter jurisdiction over claims that effectively challenge state court judgments.
See D.C. Ct. App. v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413, 416 (1923). The doctrine applies when: (1) the federal court plaintiff lost in state court;
(2) the plaintiff complains of injuries caused by a state court judgment; (3) the plaintiff invites the
federal court to review and reject that judgment; and (4) the state court judgment was rendered
prior to the commencement of proceedings in the district court. Hoblock, 422 F.3d at 85.

         The district court held that all four requirements were met, and therefore that it did not have
subject matter jurisdiction over Wenegieme’s claim. In his brief on appeal, Wenegieme does not
contest any of these elements, and he has therefore waived any challenge to the district court’s
ruling on this issue. See, e.g., Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4
(2d Cir. 2013) (holding that, where a pro se appellant “[did] not mention the substance” of the
district court’s ruling with respect to one defendant, he “waived any challenge to this aspect of the
[d]istrict [c]ourt’s judgment” “notwithstanding the latitude we traditionally afford pro se
litigants”); LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir. 1995) (holding that although
“appellate courts generally do not hold pro se litigants rigidly to the formal briefing standards set
forth in Fed. R. App. P. 28 . . . we need not manufacture claims of error for an appellant proceeding
pro se”). Wenegieme argues only that the district court had jurisdiction because the complaint
involved a bankruptcy matter. However, Wenegieme did not file a bankruptcy petition; his
complaint invoked the court’s diversity jurisdiction and challenged the state foreclosure action. He
contends that the foreclosure sale violated the automatic stay, but this does not present a basis for
federal court jurisdiction under these circumstances.



                                                   2
      We have considered all of Wenegieme’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                           3